ITEMID: 001-57912
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 1994
DOCNAME: CASE OF STJERNA v. FINLAND
IMPORTANCE: 2
CONCLUSION: No violation of Art. 8;No violation of Art. 14+8
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 8. Mr Stjerna is a Finnish national and lives in Helsinki.
9. On 28 March 1989 he applied to the County Administrative Board (lääninhallitus, länsstyrelsen) of Uusimaa for permission to change his surname Stjerna (pronounced "Shaerna") to "Tawaststjerna". He maintained that his ancestors had used the proposed name and that he and other members of the Stjerna family had always felt it an injustice only to bear half of the original name. Moreover, the use of his surname gave rise to practical difficulties as it was an old Swedish form, was not well known and was difficult to pronounce. This meant that it was frequently misspelt (as "Stjärna", "Säärna", "Saarna", "Seerna", "Sierna", "Tierna" and "Stjerba").
10. In an opinion of 19 April 1989 submitted to the County Administrative Board, the Advisory Committee on Names (nimilautakunta, nämnden för namnärenden) opposed the change. It had not been shown that the proposed name had been used by his ancestors because the ancestor in question, Mr Fredrik Stjerna, had been born out of wedlock. The ancestors cited were too far back to satisfy the requirements of section 10 (2) of the 1985 Surnames Act (sukunimilaki 694/85, släktnamnslagen 694/85, see paragraph 17 below).
11. In the course of an exchange of views with the Advisory Committee on Names, on 14 June 1989 the applicant stated that his name had given rise to a pejorative nickname "kirnu" in Finnish derived from the Swedish word "kärna" ("churn"). Moreover, in his view, the remoteness of the ancestors in question could not be a ground for refusing to authorise the name change. Referring to a genealogical report, he disputed the allegation that Mr Magnus Fredrik Tawaststjerna was not the father of Mr Fredrik Stjerna.
12. On 25 October 1989 the Advisory Committee on Names recommended that the applicant’s request be rejected; it considered the proposed name inappropriate. Although Mr Stjerna had cited a telling argument in support of his request - the obscure nature of his name - and was a descendant of a person named Tavaststjerna, his ancestor, who had died in 1773, was very far back and the suggested name would result in sources of inconvenience similar to his present name.
13. On 21 November 1989 the applicant told the Advisory Committee on Names that his mail was delayed as a result of his name being misspelt. In line with the spelling recommended by one of its members, he asked for his name to be changed to "Tavaststjerna" (as opposed to Tawaststjerna).
14. On 12 February 1990, on the basis of section 10 (2) of the Surnames Act, the County Administrative Board rejected the applicant’s request for permission to change his name. It was not satisfied that the proposed name had been used by his ancestors in such a way as to become "established", since the first one to bear his current name had been born out of wedlock. Since the proposed name had been used by ancestors who were very far back, it would not be appropriate to change his name to theirs.
15. The applicant appealed from the County Administrative Board’s decision to the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen), which, in a judgment of 14 November 1990, upheld the Board’s decision by four votes to one. It observed that it emerged from the written evidence that the applicant’s ancestor, Mr Fredrik Stjerna was born in 1764 and had been the illegitimate son of Mr Magnus Fredrik Tavaststjerna. For this reason alone the proposed name could not be considered to have been the "established" name of the applicant’s ancestors as required by section 10 (2) of the Surnames Act. In the light of this and the reasoning given by the Board there was no ground for altering the latter’s decision.
In the opinion of the minority the name Tavaststjerna had been the "established" name of the applicant’s ancestors. The fact that Fredrik Stjerna, the first of his ancestors to be called Stjerna, was born out of wedlock was irrelevant. In view of the inconvenience which the present surname was causing the applicant, the County Administrative Board’s decision should be quashed and the case referred back to it.
16. According to the Government a Finnish surname guide of 1984 listed approximately 7,000 which had fallen out of use and, in addition, some 2,000 names based on common Finnish nouns and place names.
17. Section 10 of the Surnames Act provided that a surname may be changed on the condition that the person concerned could show:
"(1) that the use of his current surname causes inconvenience because of its foreign origin, its meaning in common usage or its common occurrence or for any other reason;
(2) that the proposed surname has previously been used by himself or in an established way (vakiintuneesti, hävdvunnen) by his ancestors and the name change may be considered appropriate; or
(3) that a change of surname may be considered justified by changed circumstances or by any other special reasons."
18. Section 11 of the 1985 Act contained provisions on obstacles of a general character to authorising changes of surname. A new surname was not to be improper or otherwise one the use of which would be manifestly inconvenient. Save in particular circumstances, the new surname should not by virtue of its form or spelling be incompatible with domestic name practice (paragraph 1); or be a name very commonly used as a surname (paragraph 2); or be commonly used as a christian name (paragraph 3).
A surname which was well known as the name of a particular Finnish or foreign family could not, unless there were particular reasons for doing so, be approved as a new surname (section 12 (1)).
19. Pursuant to section 13 (2) (1) (which contained provisions on "particular reasons for permitting a new surname"), a new surname falling foul of the restrictions in sections 11 (2) or 12 could nevertheless be permitted if the person requesting the name change showed that the surname in question had previously and lawfully been used by him or his ancestors.
20. If the County Administrative Board, after the Advisory Committee on Names had given its opinion, found no grounds under sections 10 to 13 for refusing to authorise an application for a change of surname, the application was published in the Official Gazette (section 18).
21. A person who claimed that the granting of an application for a change of surname would be incompatible with section 12 and would infringe his or her rights could, under section 19, file an objection with the County Administrative Board within thirty days from the date of the above-mentioned publication. An objection submitted after expiry of this time-limit could be taken into account in the examination of the application unless the matter had already been decided.
22. If the County Administrative Board rejected the application, its reasons were to be stated in the decision (section 20 (2)).
A decision on an application for a change of surname was to be notified to the applicant and also to any person who has filed objections under section 19 (section 21) and could be the subject of an appeal by them (section 22) to the Supreme Administrative Court.
23. In 1991 the provisions concerning first names were included by Act 253/91 in the 1985 Surnames Act, which was then retitled the Names Act (nimilaki, namnlagen).
24. Population registration was effected at national and local level.
Population registration was administered, at national level, by the Population Register Centre (chapter 3, section 8 of the 1970 Act on Population Registers - västökirjalaki 141/69, lag 141/69 om befolkningsböcker) and, at local level, by the evangelical-lutheran and orthodox parishes or, for persons who were not members of such parishes, by the local registration office (chapter 2, sections 3, 6 and 26).
25. The national register, which was updated five times a week, contained the names and personal identity numbers of the persons registered and also other information, making it possible to trace by electronic data processing a person’s name and address, even if the name or identity number did not appear on the register. Only public authorities had direct access to the register (see Le système d’information de l’état civil finlandais, Journée internationale de l’état civil, published in 1992 by the Commission internationale de l’état civil - "International Commission on Civil Status").
26. The Centre established a personal identity number for every person registered, consisting of the person’s date of birth, an individual number, and a control number (sections 4 and 5 of the 1970 Decree on Population Registers - väestökirja- asetus 198/70, förordning 198/70 om befolkningsböcker).
27. If the County Administrative Board or, on an appeal, the Supreme Administrative Court, authorised a change of name, it had to inform the Centre of the new name (section 8 (1) of the 1991 Names Decree (nimiasetus 254/91, namnförordning 254/91)). The authority which gave permission for the name change had to be specified in the register (section 7 (4) of the 1970 Decree).
28. As from 1 November 1993, the 1970 Act and the 1970 Decree were replaced by the 1993 Act on Population Data (väestötietolaki 507/1993, befolkningsdatalag 507/1993) and the 1993 Decree on Population Data (väestötietoasetus 886/1993, befolkningsdataförordning 886/1993).
29. Under the legislation on names in the twelve member States of the International Commission on Civil Status, all members of the Council of Europe, the possibility of a person to change his or her name is subject to certain conditions. In Belgium, Portugal and Turkey, any reason may be invoked in support of a request for a change of name. In France, Germany, Luxembourg and Switzerland the reasons must be convincing ones. In some countries specific reasons are required: for instance that the current name gives rise to pronunciation and spelling difficulties (Austria) or causes legal or social difficulties (Austria and Greece) or is contrary to decency (the Netherlands and Spain), or is ridiculous (Austria, Italy and the Netherlands) or is otherwise contrary to the dignity of the person concerned (Spain) (see the International Commission’s Guide pratique international de l’état civil, Paris).
Name changes are noted in population records, at the request of the interested person (Belgium and France) or of a public authority (France), or are done so automatically (the other ten members of the International Commission).
30. Under English law a person is entitled to adopt a surname of his own choosing and to use this name without any restrictions or formalities, except in connection with the practice of some professions (Halsbury’s Laws of England, 4th ed., vol. 35, paras. 1173-76). The new name is valid for purposes of legal identification, may be used in public documents and is entered on the electoral roll (Cossey v. the United Kingdom judgment of 27 September 1990, Series A no. 184, p. 9, para. 16). The United Kingdom has no civil status certificates or equivalent current identity documents (ibid., para. 17). The near absence in English law of formalities governing changes of name has not resulted in a large number of changes (Margaret Killerby, ‘Précisions sur le droit anglais du nom’, pp. 183-84, in La nouvelle loi sur le nom, Paris, 1988).
NON_VIOLATED_ARTICLES: 14
8
